        Case 2:19-cv-00734-SSV-KWR Document 1 Filed 01/31/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

LYDIA OGEA                                                    CIVIL ACTION

VS.                                                           NO. 2:19-CV-00734

AETNA LIFE INSURANCE COMPANY


                                          COMPLAINT

     The Complaint of Lydia Ogea respectfully alleges:

     1. This is a claim for ERISA long term disability benefits.

     2. This Court has jurisdiction and venue under 29 U.SC. Sec. 1001 et. Seq; 29 U.S.C. Sec.

        1132(e)(1)(2).

     3. Plaintiff, Lydia Ogea, of lawful age and a resident of Dequincy, Louisiana, is a plan

        participant and beneficiary of an ERISA plan created by her employer, Watsco, Inc. and

        an insured participant of a group disability policy issued by Aetna Life Insurance

        Company.

4.      Defendant, Aetna Life Insurance Company (“Aetna”), is a foreign corporation, doing

        business in Louisiana. Upon information and belief, Aetna is incorporated in Hartford,

        Connecticut, and its principal place of business is in the state of Connecticut.

     5. Aetna issued a group policy, insuring the employees of Watsco, Inc. Plaintiff is a

        beneficiary and insured under the policy.

     6. ERISA mandates that all plan administrators discharge their duties in the interest of plan

        participants and beneficiaries. 29 USC Sec. 1104(a)(1).

     7. Plaintiff filed a claim for disability benefits with the Plan because her medical condition

        precluded her from continuing to perform the duties of her job on a fulltime basis.



                                                  1
   Case 2:19-cv-00734-SSV-KWR Document 1 Filed 01/31/19 Page 2 of 3



8. Plaintiff is disabled under the terms of the disability policy issued by Aetna.

9. Plaintiff has been determined to be disabled by the Social Security Administration and is

   receiving Social Security disability benefits.

10. Aetna unlawfully denied Plaintiff benefits she is entitled to under terms of the disability

   policy.

11. Plaintiff appealed the denial, but Aetna upheld its previous decision.

12. Aetna’s denials are based on insubstantial evidence and are arbitrary and an abuse of

   discretion.

13. Plaintiff has exhausted her administrative remedies and now files this suit to reverse

   Aetna’s denial of benefits.

14. Aetna has abused its discretion as plan administrator by denying Plaintiff’s claim for

   disability benefits in bad faith.

15. Aetna has abused its discretion by failing to consider the disabling, synergistic effect of

   all of Plaintiff’s medical conditions.

16. Aetna has abused its discretion by failing to consider her medical condition in relation to

   the actual duties of her occupation or the actual duties of a suitable alternative occupation.

17. Aetna administered Plaintiff’s claim with an inherent and structural conflict of interest as

   Aetna is liable to pay benefits from its own assets to Plaintiff, and each payment depletes

   Aetna’s assets.

18. Aetna has failed to give the policy and Plan a uniform construction and interpretation.

19. Aetna chooses to conduct reviews of denied claims in order to maintain strict control over

   its risk of loss and to maintain higher profit margins than if a financially independent third

   party decided the appeals.



                                             2
   Case 2:19-cv-00734-SSV-KWR Document 1 Filed 01/31/19 Page 3 of 3



20. As a routine business practice, Aetna uses the appeals process to support initial benefit

   denials rather than to review impartially whether it should reverse appealed denials.

21. Plaintiff has been denied the benefits due to her under the Plan, has suffered, and is

   continuing to suffer economic loss as a result.

22. Plaintiff is entitled to an award of interest on all money that Defendants should have paid

   to Plaintiff.

23. Defendants’ denial has required Plaintiff to hire attorneys to represent her in this matter to

   recover benefits due to her under the Plan.


   WHEREFORE, Plaintiff prays for judgment against each Defendant as follows:

       1. For all benefits due Plaintiff in the past and future under the Plan, plus pre- and

           post-judgment interest;

       2. For all reasonable attorney fees;

       3. For costs of suit; and

       4. For all other relief as the facts and law may provide.


                                                  Respectfully submitted,

                                                  /s/ Reagan Toledano
                                                  Willeford & Toledano
                                                  Reagan L. Toledano (La. 29687)(T.A.)
                                                  James F. Willeford (La. 13485)
                                                  201 St. Charles Avenue, Suite 4208
                                                  New Orleans, Louisiana 70170
                                                  (504) 582-1286; (f) (313)692-5927
                                                  rtoledano@willefordlaw.com




                                              3
